Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    JOAN SIMON,

                Plaintiff,                                          Civil Action No. 19-cv-21271

         v.                                                                  OPINION

    SAINT DOMINIC ACADEMY, et al.,

                Defendants.


John Michael Vazquez, U.S.D.J.

        Plaintiff Joan Simon alleges, among other things, that she was wrongfully terminated from

her position at Defendant Saint Dominic Academy (“SDA”) because of her age, disability, and

whistleblowing activities. Presently pending before the Court is the motion by Defendants SDA

and Guendolyn Farrales to dismiss the Second Amended Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). D.E. 13. Plaintiff filed opposition, D.E. 17, to which Defendants replied,

D.E. 18. The Court reviewed the submissions 1 and decides the motion without oral argument

pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons set forth below,

Defendants’ motion is GRANTED.




1
 Defendants’ brief in support of their motion to dismiss, D.E. 13-1, is referred to as “Defs. Br.”;
Plaintiff’s brief in opposition, D.E. 17, is referred to as “Plf. Opp.”; and Defendants’ reply, D.E.
18, is referred to as “Defs. Reply.”

                                                 1
    I.      BACKGROUND AND PROCEDURAL HISTORY

         SDA is an “educational organization” in Jersey City and “is an asset of the Dominican

Sisters of Caldwell” and “operates under the auspices of the Archiocese of Newark.” 2 SAC ¶ 2.

Plaintiff alleges that she was terminated from her employment with SDA on October 9, 2018, the

day she returned from a leave of absence due to a motor vehicle accident. Id. ¶¶ 8, 11, D.E. 11.

Prior to her termination, Plaintiff was the Chairperson of the Religious Department and Campus

Minister at SDA. Id. ¶ 8. Plaintiff indicates that while employed, she made numerous complaints

regarding “violations of the law and . . . educational process” at SDA. Id. ¶ 13. Plaintiff continues

that she made these complaints to members of the SDA administration, including to Defendant

Farrales, the Dean of SDA. Id. ¶¶ 13-14. Finally, Plaintiff claims that she was terminated at the

direction of Farrales and other SDA administrators and was replaced by a younger employee, who

was unqualified to replace Plaintiff. Id. ¶¶ 10, 15. Plaintiff’s alleged replacement lacked a

Theology Degree and did not have a teaching certificate. Id. ¶ 10.

         Plaintiff filed her initial eight-count complaint against SDA and Farrales in the Superior

Court of New Jersey. Plaintiff asserted claims under the New Jersey Law Against Discrimination

(“LAD”), N.J. Stat. Ann. 10:5-1 et seq.; breach of the SDA Employee Manual and of the implied

covenant of good faith and fair dealing; and under the Family Medical Leave Act (“FMLA”), 29

U.S.C. § 2601 et seq. D.E. 1-1. Defendants removed the matter to this Court on December 11,

2019, asserting federal question jurisdiction due to Plaintiff’s FMLA claim. See Notice of

Removal ¶ 5, D.E. 1. Defendants subsequently filed a motion to dismiss on January 8, 2020,



2
 The factual background is taken from Plaintiff’s Second Amended Complaint (the “SAC”). D.E.
11. When reviewing a Rule 12(b)(6) motion to dismiss, “courts generally consider only the
allegations contained in the complaint, exhibits attached to the complaint and matters of public
record.” Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.
1993).
                                                 2
seeking to dismiss Counts One through Seven of the Complaint pursuant to Rule 12(b)(6). 3 D.E.

3. On July 29, 2020, the Court granted in part and denied in part Defendants’ motion. The Court

provided Plaintiff thirty days to file an amended pleading that cured the identified deficiencies.

D.E. 9.

          Plaintiff filed the SAC on August 26, 2020. D.E. 11. The SAC asserts eleven counts 4:

Counts One through Five assert claims under LAD; Count Six asserts a claim under New Jersey

Labor and Workman's Compensation Law, N.J. Stat. Ann. § 34:15-39 et seq.; Counts Seven, Ten

and Eleven assert claims under the FMLA and New Jersey Family Leave Act ("NJFLA"), N.J.

Admin. C. § 4A:6-1 et seq.; and Counts Eight and Nine assert claims for breach of the SDA

Employee Manual and breach of the implied covenant of good faith and fair dealing, respectively.

Id. Defendants subsequently filed the instant motion to dismiss. D.E. 13.

    II.      LEGAL STANDARD

          Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be granted[.]” For a complaint to survive dismissal under

Rule 12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”




3
  Plaintiff did not oppose Defendants’ motion to dismiss. Instead, on February 3, 2020, Plaintiff
filed an Amended Complaint. D.E. 6. Because the amended pleading was not filed in accordance
with Fed. R. Civ. P. 15(a) and because Plaintiff did not remedy this mistake after she was provided
with an opportunity to do so, the Court disregarded Plaintiff’s February 3 amended complaint.
D.E. 9 at 1-2.
4
 Plaintiff asserts two “Sixth Counts” in the SAC. As a result, the Court refers to the claims in
numerical order, rather than as titled in the SAC.
                                                   3
Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, are not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210.

       III.      ANALYSIS

       Among other things, Defendants argue that a recent decision from the United States

Supreme Court, Our Lady of Guadalupe School v. Morrissey-Berru, 140 S. Ct. 2049 (2020),

requires this Court to dismiss the SAC in its entirety. Defs. Br. at 10-12. Plaintiff does not address

this argument.

       Our Lady of Guadalupe addressed the scope of the “ministerial exception” under the

religion clauses of the First Amendment. The First Amendment provides, in relevant part, that

“Congress shall make no law respecting an establishment of religion, or prohibiting the free

exercise thereof.” U.S. Const. amend. I. The exception bars claims that would entangle the State

in a religious institution's employment of its ministers, or those “who perform[] particular spiritual

functions on [the institution’s] behalf.” Petruska v. Gannon Univ., 462 F.3d 294, 307 (3d Cir.

2006); see also Hosanna-Tabor Evangelical Lutheran Church & Sch. v, E.E.O.C., 565 U.S. 171

(2012) (recognizing the ministerial exception under the First Amendment). Under the ministerial

exception, “courts are bound to stay out of employment disputes involving those holding certain




                                                  4
important positions with churches and other religious institutions.” Our Lady of Guadalupe, 140

S. Ct. at 2060. 5

        In Our Lady of Guadalupe, the Supreme Court determined that exception protects a

religious institution’s "autonomy with respect to internal management decisions that are essential

to the institution's central mission." Id. An integral part of this autonomy is the religious

institution's ability to hire individuals to fulfill "key" roles. The Supreme Court determined that

the exception is not limited solely to ministers and encompasses individuals who educate students

in the applicable faith, as this is a “vital religious duty” for many faiths. Id. at 2060, 2066. Thus,

to determine whether the exception applies, courts should not use any “rigid formula” but should

instead “take all relevant circumstances into account and to determine whether each particular

person implicated the fundamental purpose of the exception.” Id. at 2067. As a result, the Supreme

Court determined that two primary school teachers who taught all subjects, including religion,

qualified for the exception because they performed vital religious duties by educating children in

the Catholic faith. Id. at 2056-59, 66.

        As pled, Plaintiff falls into the ministerial exception as set forth in Our Lady of Guadalupe.

Plaintiff was Chairperson of the Religion Department and Campus Minister. SAC ¶ 8. Further,

she identifies herself as an "experienced professional with over four decades" of theology teaching

experience and has a master’s degree in Theology. Id. ¶ 12. Accordingly, Plaintiff performed a

vital religious duty––teaching and promoting the Catholic faith to students. In fact, as Campus

Minister her duties appear to fit squarely within the ministerial exception.




5
  The ministerial exception is “an affirmative defense to an otherwise cognizable claim, not a
jurisdictional bar.” Hosanna-Tabor, 565 U.S. at 709 n.4.
                                                  5
       “[T]he ‘ministerial exception’ [applies] to laws governing the employment relationship.”

Our Lady of Guadalupe, 140 S. Ct. at 2055. This includes statutory employment discrimination

claims. Hosanna-Tabor Evangelical Lutheran Church & Sch., 565 U.S. at 188; see also Melendez

v. Kourounis, No. A-0744-16T1, 2017 WL 6347622, at *4 (N.J. Sup. Ct., App. Div. Dec. 13, 2017)

(“Courts may consider LAD claims against religious institutions ‘only when the underlying dispute

does not turn on doctrine or polity.’” (quoting Gallo v. Salesian Soc’y, 290 N.J. Super. 616, 631

(N.J. Sup. Ct., App. Div. 1996)) (internal brackets omitted); Fassl v. Our Lady of Perpetual Hope

Roman Catholic Church, No. 05-404, 2005 WL 2455253, *7 (E.D. Pa. 2005) (applying the

ministerial exception to FMLA claim because “the Court finds no logic or legal argument to

distinguish the Free Exercise Clause principle upon which the ‘ministerial exception’ is based with

regard to an application of that rule to some laws proscribing employment discrimination but not

to others”). As a result, Plaintiff’s LAD, FMLA, NJFLA and worker’s compensation claims are

dismissed. Again, Plaintiff’s allegations fit squarely into the ministerial exception because she

alleges that she was wrongfully terminated and not reinstated to her position after leave.

       The exception also applies to certain contract-based claims. Specifically, a court can only

decide contractual claims that “‘turn[] on a question devoid of doctrinal implications’ and ‘employ

neutral principles of law to adjudicate.’” Lee v. Sixth Mount Zion Baptist Church of Pittsburgh,

903 F.3d 113 (3d Cir. 2018) (quoting Askew v. Trs. of Gen. Assembly Rweyemamu v. Cote, 520

F.3d 198, 207 (2d Cir. 2008)). Here, Plaintiff pleads that her employment contract with SDA

provided her with “job security” and that SDA breached the employment contract when Plaintiff

was terminated without cause. SAC ¶ 63. Plaintiff also alleges that SDA breached the employment

contract, including the implied covenant of good faith and fair dealing, because it failed to “look

after [Plaintiff’s] interest” or make a good faith effort to accommodate Plaintiff. Id. ¶¶ 64, 69-70.



                                                 6
Finally, Plaintiff pleads that she was replaced by a younger individual who was not qualified to

teach religion. Id. ¶ 15. Like the statutory claims, Plaintiff’s allegations regarding SDA’s breaches

of the employment contract will require the Court to second guess SDA’s decision to terminate a

minister, which is precisely what the ministerial exception is intended to prohibit and will

necessarily entangle the Court in internal church governance. See Hosanna-Tabor, 565 U.S. at

194-95 (“The exception ensures that the authority to select and control who will minister to the

faithful—a matter ‘strictly ecclesiastical’—is the church’s alone.” (quoting Kedroff, 344 U.S. at

119)). Accordingly, Plaintiff’s contract-based claims are also barred by the ministerial exception. 6

       IV. CONCLUSION

         For the reasons set forth above, Defendants’ motion to dismiss, D.E. 13, is GRANTED.

The dismissal is without prejudice and Plaintiff shall have thirty (30) days to file an amended

complaint that cures the deficiencies noted herein. If Plaintiff does not file an amended pleading

within that time, the matter will be dismissed with prejudice. An appropriate Order accompanies

this Opinion.

Dated: April 28, 2021

                                                      ______________________________
                                                      John Michael Vazquez, U.S.D.J.




6
 Because the SAC is dismissed in its entirety based on the ministerial exception, the Court does
not address Defendants’ remaining arguments for dismissal.
                                                 7
